Whereas, Wayne L. Zeigler has previously applied for reinstatement of his license to practice law in the State of Kansas; and
Whereas, on the 21st day of June, 1978, it was ordered by the Court that his license to practice law in the State of Kansas be reinstated subject to his taking and successfully passing either the July, 1978, or February, 1979, bar examination; and
Whereas, the Kansas Board for Admission of Attorneys has certified to the Clerk of the Appellate Courts that Wayne L. Zeigler took and successfully passed the February, 1979, bar examination;
Now, Therefore, It Is Ordered that the license to practice law in the State of Kansas of Wayne L. Zeigler be and it is hereby reinstated effective as of the 20th day of April, 1979, and upon the filing of his oath with the Clerk of the Appellate Courts. This order shall be published in the official Kansas Reports and a certified copy hereof shall be mailed to Wayne L. Zeigler, the Clerk of the United States District Court for the District of Kansas, and the Clerk of the District Court of the Tenth Judicial District of Kansas.
By Order of the Court
s/Richard W. Holmes
Justice